1DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The claim amendments filed on 09/20/2021 have been entered.  Applicant’s amendment to the Claims have overcome the 112 rejection of claim 10 set forth in the Non-Final Office Action mailed on 07/08/2021.  Claims 10-17 remain pending in the application.  

Response to Arguments
	In response to applicant’s arguments directed to the newly amended limitations, these arguments are fully addressed in the rejection below.  The amendment of claim 10 which further defines “different radii” is addressed in the rejection below.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	In regards to claim 17, the second curved length 94 depicted in Figure 7 of applicant’s disclosure is a straight line representing the distance between the beginning point of the curved section, and the end point of the curved section.  This length represented by reference number 94 is straight.  Claim 17 states “wherein the second curved length of the second curved section of each link forms an arc line”.  The “second curved length” of the second curved section does not form the arc line, instead the actual second curved section forms the arc line.  It can also be read as if there is a second curved length comprised within the second curved section.  Further clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wolinsky et al (US 2003/0149469 A1) in view of Lin et al (US 2020/0206004 A1).

Regarding claim 10, Wolinsky discloses a longitudinally flexible stent for implanting in a body lumen, comprising: 
a plurality of cylindrical rings including a first cylindrical ring, a second cylindrical ring, a third cylindrical ring (Figure 14, item 126 a-b “adjacent rings”) 
the cylindrical rings being generally independently expandable in the radial direction and generally aligned on a common longitudinal axis (Figure 14); 
each of the cylindrical rings having an undulating pattern of peaks and valleys (Figure 14; paragraph 0009, lines 1-7),
the undulating pattern of each of the cylindrical rings being in phase with the undulating pattern of each of the adjacent cylindrical rings (Figure 14; paragraph 0031, lines 17-22); 
each of the cylindrical rings being interconnected by links to one of the adjacent cylindrical rings (Figure 14, item 121 “link”) so that the cylindrical rings form a longitudinally flexible stent (paragraph 0009, lines 9-14; paragraph 0030, lines 1-3);
and each of the links (Figure 14, item 121 “links”) having a straight section and a first curved section and a second curved section (Figure 14 (annotated below)) wherein the first curved section and the second curved section each having curves having different radii (Figure 14, annotated below, both first curved section and second curved section have curves having different radii, first curved section is annotated in the image on the right to represent the different radii present),
the first curved section having a first curved length defined by the point representing the beginning of the curve which is where the straight section ends and the first curved section begins and ending at the point where the first curved section begins to transition from a concave shape to a convex shape (Figure 14, first curved section and first curved length annotated below),
and the second curved section having a second curved length defined by the point representing the beginning of the curve which is where the straight section ends and Figure 14, second curved section and second curved length annotated below)
and wherein the first curved length is greater than the second curved length (as shown in Figure 14 below first curved length is greater than second curved length)
and wherein the straight section of each of the links has a length less than either of the first curved length and the second curved length (as can be seen in Figure 14, the straight section is less than the first curved length and the second curved length).

    PNG
    media_image1.png
    805
    1254
    media_image1.png
    Greyscale


Wolinsky does not disclose a plurality of cylindrical rings up to an eighteenth cylindrical ring.
Lin teaches a plurality of cylindrical rings up to an eighteenth cylindrical ring (see Lin, Figure 3, item A “wave-shaped rings”; paragraph 0104, lines 1-2).
paragraph 0106).  Furthermore, the results would be predictable.  While Wolinksy is generally silent as to the number of rings of said stent and fails to specifically teach wherein the stent has 18 cylindrical rings, it is well known in the art that routine experimentation and various engineering design choices could have been used to have arrived at a stent with 18 cylindrical rings. Accordingly, it would have been obvious to a person having ordinary skill in the art to have arrived at a stent having 18 cylindrical rings in order to optimize the flexibility of the stent, and optimize the length of the stent thereby tailoring the design to a patient specific vasculature.
Regarding claim 11, as set forth supra, the combination discloses wherein the straight section of each link has a length (see Wolinsky, Figure 14; there is a length attributed to the straight section of link (121), and the first curved length of the first curved section being greater than the length of the straight section (see Wolinsky, Figure 14; length of first curved section of link 121 is greater than straight section of link 121 as seen in illustration of embodiment in Figure 14 (shown above)).  
Regarding claim 12, as set forth supra, the combination discloses wherein the straight section of each link has a length (see Wolinsky, Figure 14; there is a length attributed to the straight section of link (121), and the second curved length of the second curved section being greater than the length of the straight section (see Wolinsky, Figure 14; length of second curved section of link 121 is greater than straight section of link 121 as seen in illustration of embodiment in Figure 14 (shown above)).  
Regarding claim 13, as set forth supra, the combination discloses wherein the first curved section is concave and the second curved section is convex (see Wolinsky, Figure 14, link 121 shown below with concave first curved section and convex second curved section).  

    PNG
    media_image2.png
    235
    510
    media_image2.png
    Greyscale

Regarding claim 14, as set forth supra, the combination discloses wherein the links have a width that is uniform along the straight section (see Wolinsky, Figure 14; links (121) show uniform length along straight sections).  
Regarding claim 15, as set forth supra, the combination discloses wherein the first curved section of each link is in a circumferential direction (see Wolinsky, Figure 14, paragraph 0010, lines 31-36; paragraph 0030).  
Regarding claim 16, as set forth supra, the combination discloses wherein the distance between adjacent cylindrical rings is more than a width of either a single peak or a single valley (see Wolinsky, Figure 14, due to straight section of link 121 the distance between adjacent cylindrical rings is more than a width of either a single peak or a single valley).  
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                  /BRIAN A DUKERT/Primary Examiner, Art Unit 3774